We think the fact that the appellant invited error in requesting the court to limit the testimony of the State witnesses Mrs. Hobbs, Bob Pilgreen and Mrs. Cobb, on the mistaken assumption that this testimony was impeaching and required limitation, would not condone the error referred to in the original opinion. Appellant having requested the court to limit the testimony of the witnesses named above, of course could not complain that it was done. This estoppel, however, could not be extended, so that it would embrace a limitation of the testimony of other witnesses, done over the express specific objection of the appellant. But even if such were the rule, it would not cure the error which we endeavored to point out in the original opinion in instructing the jury that the testimony of the witneses McDonald might be considered for the purpose of impeaching the testimony of the appellant given in his own behalf. Nor do we think that the exception made to the court's charge was inadequate to call the court's attention to the fact that the appellant complained of the charge quoted in the original opinion, and referring to the testimony of the witness Bob McDonald. The charge expressly directed the attention of the jury to the consideration of McDonald's testimony as bearing upon the credibility of the appellant, naming him. The exception was directed at the entire charge limiting the testimony of McDonald. It gave various reasons for objecting to it, among them that: "It directs the jury to consider the testimony of said witness Bob McDonald in passing upon the credibility of certain *Page 606 
witnesses whose testimony should not be affected or impeached by the testimony of said McDonald." One of the witnesses referred to in the court's charge in question was the appellant John James. To declare that the exception was not specific to advise the trial judge that the appellant objected to the charge mentioned, and that the objection included the reference in the charge to the impeachment of the appellant, would give the statute requiring exceptions to the charge before it is read to the jury an effect more restrictive than is warranted by its language.
In writing the statute, Article 735, C.C.P., the Legislature had in mind that the objections to the charge would be passed upon by the trial judge acquainted with the facts of the case and the law applicable thereto, and the terms in which the charge prepared by him was framed. The objects sought were to let the trial judge know in what respect the accused regarded the charge as faulty, to afford opportunity to correct it, and to make unavailable to the accused objections to the charge not made at the trial. These in the instant case, we think, were satisfied. The particular paragraph of the charge assailed was pointed out, and the objections thereto distinctly specified within the meaning of the statute. Clarendon v. McClellan, 86 Tex. 192, and annotations thereof Rose's Notes on Texas Reports, vol. 4, p. 494. The statute, should not be given a construction so technical as to deny the right of review on appeal where a substantial compliance is shown and its end practically accomplished. Railway v. Pemberton, 106 Tex. 466.
The motion is denied.
Overruled.